Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 25, 2016

                                      No. 04-16-00236-CV

                   IN THE INTEREST OF G.A. IV, ET AL., CHILDREN,

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 15-01-0021-CVW
                         Melissa Uram-Degerolami, Judge Presiding


                                         ORDER
        The reporter’s record is due today, April 21, 2016. On April 19, 2016, the reporter filed a
notification of late record, asking for an extension of time to May 10, 2016. The reporter is
reminded that strict deadlines exist with regard to disposal of appeals dealing with termination of
parental rights. With regard to the appellate record, appellate courts may not grant more than 30
days cumulatively with regard to extensions of time for the reporter’s record. TEX. R. APP. P.
28.4(b). Accordingly, we GRANT the reporter’s request, and therefore we ORDER the court
reporter to file the reporter’s record in this court on or before May 10, 2016.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court